Citation Nr: 0622770	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-00 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In November 2004, the veteran and his spouse testified 
at a Board hearing at the RO.  A transcript of this hearing 
is of record.  This case was previously before the Board and 
remanded in January 2005.  

At the November 2004 hearing, the veteran advanced a request 
to reopen a claim of entitlement to service connection for a 
back disability.  In the January 2005 remand, the Board 
observed that this issue appeared to be inextricably 
intertwined with the issue of entitlement to a total rating 
based on individual unemployability.  In August 2005 the RO 
denied the veteran's claim to reopen the issue of entitlement 
to service connection for a back disability.  The veteran was 
notified of this decision and of his appellate rights, but 
the claims file does not reflect that a notice of 
disagreement has been received to initiate an appeal.  The 
back disability issue is therefore not in appellate status at 
this time. 

FINDINGS OF FACT

1.  The veteran's service-connected PTSD is characterized by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as anger, 
irritability, suspiciousness, intrusive recollections and 
chronic sleep impairment, but without reduced reliability and 
productivity and without symptoms such as impairment of 
short- and long-term memory; impaired judgment; and impaired 
abstract thinking.

2.  The veteran's only service-connected disability, PTSD, 
does not preclude substantially gainful employment consistent 
with his education and previous work experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
evaluation in excess of 30 percent for the veteran's service 
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, 
Diagnostic Code 9411 (2005).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 
4.25 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  

With regard to the claim of entitlement to an increased 
initial rating for the veteran's PTSD, the claimant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought in a letter dated April 
2003 in association with his original claim of service 
connection.  Since the issue in this case (entitlement to 
assignment of a higher initial rating) is a downstream issue 
from that of service connection (for which a VCAA letter was 
duly sent in April 2003), another VCAA notice is not 
required. VAOPGCPREC 8-2003 (Dec. 22, 2003).  Moreover, in 
the April 2003 letter the appellant was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the April 2003 letter was sent to the 
appellant prior to the July 2003 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

With regard to the claim of entitlement to a TDIU, the Board 
notes that the claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought in a letter dated August 2004.  Moreover, this letter 
advised the appellant of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that the August 2004 
letter was sent to the appellant in reply to his raising the 
claim of entitlement to a TDIU as part of his disagreement 
with the prior July 2003 rating assigned for his service-
connected PTSD.  Subsequent to the August 2004 letter, the 
veteran has submitted additional evidence and the claim was 
readjudicated at the RO in October 2005.  Thus, the letter 
effectively provided notice to the appellant and provided 
ample opportunity to benefit from that notice prior to the 
RO's most recent adjudication of the claim.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

The April 2003 and August 2004 VCAA letters both notified the 
appellant to submit any pertinent evidence in the appellant's 
possession.  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the severity of his 
service-connected disability, but there has been no notice of 
the types of evidence necessary to establish the effective 
date of any increased rating that may be granted.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
the RO did furnish the appellant with a letter in April 2003 
in which it advised the veteran of the need to submit 
evidence demonstrating the severity of his PTSD.  Since the 
Board concludes below that the preponderance of the evidence 
is against an increased initial rating for the veteran's PTSD 
and the preponderance of the evidence is against entitlement 
to a TDIU, any questions as to appropriate effective date to 
be assigned are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained and the 
veteran has been afforded VA examinations.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

Analysis

Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the 
criteria for PTSD, as set forth at 38 C.F.R. § 4.130, a 30 
percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

For purposes of considering the evidence in connection with 
the PTSD issue, the Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale from 0 to 100, reflecting 
the "psychiatric, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
("DSM-IV") (100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms).  See also 
38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 31-40 
indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

The veteran was afforded a VA examination in September 2005.  
The examiner reviewed the claims folder and authored an 
extensive report detailing the results of the examination 
informed by the context of the veteran's documented history.

The neuropsychological screening results were interpreted by 
the examining psychologist as within normal limits.  The 
veteran's performance was described as being strongly 
influenced by attentional efficiency that is consistent with 
the expected effect of chronic anxiety in a patient with 
known PTSD.  The examiner observed that that the veteran's 
cognitive performance was within normal limits for his age 
and showed no evidence of acquired cognitive deficit.

With regard to the veteran's verbal intelligence functioning, 
the examiner concluded that the veteran performed within the 
average range.  The examiner's report specifically indicates 
that the veteran's performance showed no apparent evidence of 
decline from his estimated baseline level of performance.  
The examiner's conclusions regarding the veteran's non-verbal 
intelligence functioning also found the veteran to be 
functioning at an average level.  Significantly, the 
examiner's report expressly states that the veteran "appears 
to have average native intellectual ability, and there is no 
evidence of cognitive impairment or decline in this area."

The veteran's working memory and attention skills were found 
to be average for a person of his age.  During mental 
processing efficiency testing the veteran did show moderate 
slowing on one test which was considered to be sensitive to 
the speed or efficiency of mental information processing.  
However, the veteran performed at a level considered average 
for his age on another related test and the examiner made no 
indication that these results reflected any notable 
impairment.  The examination report also shows that the 
veteran was well oriented as to person, place, time, and 
situation.  

A significant portion of the September 2005 VA examination 
report is devoted to a discussion of the veteran's Structured 
Interview of Reported Symptoms (SIRS).  The SIRS evaluation 
is described as a standard method of assessing the validity 
of a patient's self-reported symptoms of psychopathology.  
The examination report's conclusions regarding the SIRS 
evaluation offer a clear and direct interpretation of the 
results.  The examiner notes that "[t]his combination of 
elevated scores is characteristic of individuals who are 
feigning a mental disorder, and is rarely seen in clients who 
are responding truthfully."  Specifically, the examiner 
offers that "[t]here is a 97.9% actuarial probability of 
feigning or exaggeration of mental illness given these 
results."

The examiner's report distinguishes between any distortion in 
the self-reported symptoms versus clinically supportable 
findings regarding the veteran's mental disorder.  With 
regard to clinical diagnostic impressions, the examiner finds 
support for Axis II symptoms of extreme feelings of social 
anxiety and social avoidance, social withdrawal, with 
moderate levels of anxiety and dysthymia.  The examiner's 
impressions indicate that the veteran suffers from PTSD with 
"malingering/exaggeration of emotional distress."  While 
the examiner acknowledges that the veteran's descriptions of 
his own symptoms suggest possible psychotic symptoms, the 
examiner found no objective clinical evidence of such a 
disorder and, after carefully reviewing and interpreting the 
notes of the veteran's therapist, found no documented 
evidence to support a psychotic pathology.

After careful review of the entire record, the Board is 
unable to find significant probative evidence in support of 
the veteran's claim to warrant an increased disability 
rating.  The most supportive evidence, or the objective 
evidence that appears to show the veteran experiencing the 
most severe symptoms in the record, is a set of treatment 
reports associated with the time during and around the 
veteran's hospitalization in a PTSD program during October 
2004.  Reports from this period indicate that the veteran 
struggled with anger impulse control, violent ideation, and 
invasive thoughts.  At that time, the veteran's functioning 
was noted with "poor insight, poor coping skills, poor 
social supports."  Some difficulty with sleeping was also 
noted.  The veteran was given several diagnoses, including 
PTSD along with alcohol dependence (vs. abuse), vicodan 
dependence (vs. abuse), a possible impulse control disorder 
and an anxiety disorder.  The veteran's hospitalization ended 
prematurely when the veteran became frustrated and 
facilitated an early discharge.

Overall GAF scores of 39 and 40 were noted during the 
veteran's one week hospitalization in October 2004, and these 
are the lowest scores shown for any time in the record.  
These scores suggest that, during this brief period, the 
veteran's overall functional capacity dipped slightly into 
the GAF range reflective of some impairment in reality 
testing or communications or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  The Board has taken this into 
consideration in reviewing this matter.  However, these GAF 
scores reflect the cumulative impact of the multiple 
psychological diagnoses noted in connection with this 
hospitalization, among which only PTSD is service-connected.  
These GAF scores are not indicative of the specific impact of 
the veteran's service-connected PTSD.  The Board also notes 
that a GAF score reflects merely an examiner's opinion of 
functioning levels and in essence represents an examiner's 
characterization of the level of disability that by 
regulation is not, alone, determinative of the appropriate 
disability rating.  See Richard v. Brown, 9 Vet.App. 266, 267 
(1996).

The analysis provided by the November 2003 VA examiner is 
instructive to the question of how the Board should read 
these overall GAF scores when the service-connected PTSD is 
not the only factor determining the GAF levels.  In the 
November 2003 VA examination report, the examiner notes that 
the veteran did suffer from serious psychological symptoms 
which, overall, resulted in the veteran functioning at a 
level consistent with a GAF score of 44 at that time.  
However, the November 2003 examiner expressly clarifies that 
the veteran's service-connected PTSD is not individually 
responsible for the full severity of the veteran's symptoms, 
as other factors included a diagnosed personality disorder.  
The examiner noted that the GAF score most reflective of the 
severity of symptoms specifically associated with the 
veteran's service-connected PTSD alone was actually 58 at 
that time.  The Board observes that this analysis of the gap 
between the veteran's overall GAF score and a PTSD-specific 
GAF score is highly probative given the fact that this expert 
analysis was given in a report from an examination of the 
veteran within a year of the hospitalization.  It is also 
significant that, approximately two months after the brief 
hospital stay, the veteran's GAF score was noted to be 55 in 
a January 2005 report and has not been noted to be any lower 
since that time.  The Board finds that the overall GAF scores 
as low as 39 noted during the brief October 2004 
hospitalization do not indicate that the veteran's service-
connected PTSD was individually manifested by the severity of 
impairment required to support a disability rating in excess 
of 30 percent.

Treatment reports and the VA examination show the veteran's 
GAF score to be 55 in January, July, and September 2005.  
Fair insight, judgment, and impulse control are noted by the 
veteran's regular therapist during this time.  The veteran is 
described as sufficiently maintaining himself and his daily 
living activities.  There is no objective evidence in the 
record indicating significant departures from this level 
functioning.  To the extent that some such departure may have 
been suggested by the evidence from the week-long October 
2004 hospitalization, the Board again emphasizes that the 
preponderance of the evidence indicates that this was a 
brief, slight and acute escalation of the veteran's overall 
psychological symptoms due to a number of causes acting in 
concert; there is no objective evidence that this episode was 
distinctly a manifestation of an increase in the severity of 
the veteran's PTSD sufficient to meet the criteria for a 50 
percent disability rating.

The record simply does not offer sufficient evidence in 
support of the veteran's claim that he meets the criteria for 
a disability rating in excess of 30 percent for his service-
connected PTSD.  The criteria for a 30 percent rating more 
closely represents the severity of PTSD shown by the 
objective evidence.  A 30 percent disability rating for PTSD 
contemplates some occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks while 
generally performing satisfactorily.  The preponderance of 
the evidence is against a finding that the disability picture 
attributable to PTSD more closely resembles the criteria for 
a 50 percent disability rating; the evidence does not show 
the requisite level of functional impairment with reduced 
reliability and productivity due to the symptoms of PTSD.  
The veteran has described experiencing intense nightmares 1-2 
times per month as well as concerns regarding heightened 
anxiety regarding cues which remind him of his PTSD stressor 
experiences, however there is no indication that the veteran 
has been rendered unreliable or unproductive due to panic 
attacks more than once per week.  Moreover, the September 
2005 VA examination report shows that the veteran was without 
impairment of his thought process or ability to communicate, 
with an average and unimpaired working memory.  The Board 
also observes that the veteran has repeatedly reported, 
including as reflected in the September 2005 VA examination 
report, that he worked for his last employer for over 19 
years and left due to a back injury which resulted in 
disability retirement; the veteran has expressly denied 
leaving work due to any mental illness.  

With regard to social impairment, the veteran reported at the 
September 2005 examination that he was close to his wife and 
one of his son.  He reports daughter and a number of 
grandchildren and there is no indication of any estrangement.  
He reported that he plays bingo and goes out to restaurants, 
although there has been some recent decrease in these social 
activities due to the cost of gas and financial concerns.  In 
other words, the veteran does not appear to have difficulty 
in establishing and maintaining social relationships. 

The veteran's own therapist and the most recent VA examiner 
agree on the veteran's overall GAF score, as each has 
assigned a score of 55, as determined in January, July and 
September of 2005.  The veteran's own therapist also recorded 
a GAF score of 60 in April 2003 and February 2004, repeatedly 
noting that the veteran showed no signs of personal neglect, 
psychosis, delusion, impaired insight, or impaired judgment.  
The only PTSD-specific GAF score of record comes from the 
November 2003 VA examiner who, at that time, recorded a score 
of 58.  These scores indicate moderate symptoms or moderate 
difficulties in occupational or social functioning.  If 
psychiatric examination revealed serious impairment in social 
or occupational functioning, a GAF score in the 41-50 range 
would have been indicated.  

The Board has carefully reviewed and considered the veteran's 
statements, and the statements offered by others in support 
of his claim, regarding the severity of his PTSD and its 
impact upon his functioning.  However, the Board must note 
that while these layperson statements are competent to 
provide evidence regarding symptomatology, they are not 
competent to provide evidence regarding the clinical severity 
of his psychiatric disorder.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The Board sympathizes with the veteran 
and understands his contentions.  However, the Board is 
unable to find that a rating in excess of 30 percent is 
warranted based upon the objective findings of the several 
expert psychiatric opinions and objective medical evidence of 
record.  A 30 percent rating fully contemplates the 
disability picture depicted by the evidence of record, 
including from the veteran's own therapist.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected PTSD alone has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

The preponderance of the evidence is against a rating in 
excess of 30 percent for the veteran's psychiatric disorder.  
Consequently, the Board finds that the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

TDIU

In order to establish entitlement to a total rating based 
upon individual unemployability due to service-connected 
disability, there must be an impairment so severe that it is 
impossible to follow a substantially gainful occupation.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet.App. 413, 420 (1999).  A TDIU 
claim is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet.App. 116, 118 (1994).  

Service connection is in effect for PTSD and is currently 
rated as 30 percent disability, as discussed above.  
Consequently, the veteran does not meet the 
percentage requirements of 38 C.F.R. § 4.16(a).

In any event, following a full and thorough review of the 
evidence of record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a TDIU.  The evidence does not demonstrate 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely by reason of his 
service-connected PTSD.  In this regard, the Board hereby 
incorporates the reasons and bases discussed in the above 
section addressing entitlement to an increased rating for 
PTSD.  As noted, the veteran was steadily employed for 19 
years before retiring early.  By this own account, the 
veteran did not retire due to his service-connected PTSD.  
Although he has indicated that he had difficulty at work 
getting along with a supervisor, he has also indicated an 
ability to effectively maintain many other working 
relationships to perform his responsibilities.  In fact, he 
related that he considered himself an above-average employee 
with excellent attendance and respect from employees under 
him.  In consideration of the veteran's statements and 
objective findings, there is no persuasive evidence of record 
demonstrating that the veteran's service-connected PTSD alone 
renders him unemployable, nor is the evidence in a state of 
equipoise on that question.  There is simply no persuasive 
evidence of record demonstrating or suggesting that the 
veteran is unemployable as a result of his service-connected 
PTSD.  Although he reportedly effectively has a high-school 
education via a GED certificate, he has reported a 19 year 
work history with the Department of Defense.

In summary, the preponderance of the evidence is against a 
finding that the veteran's service-connected disability 
precludes employment consistent with his education and work 
history.  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to TDIU benefits.  See Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
not warranted.  Entitlement to a TDIU is not warranted.  The 
appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


